DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the step of enabling the first functional unit according to the first clock " in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.
10 recites the limitation "the first power supply signal " in line 3 and “the second power supply signal” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the step of enabling the first functional unit according to the first clock " in lines 1-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schreiber et al (US 9053257).


    PNG
    media_image1.png
    378
    562
    media_image1.png
    Greyscale

With respect to claim 7, Schreiber figure 1 teaches a powering method, applicable to an electronic device comprising a first functional unit (102; elements 106-130), and the powering method comprises: generating a first clock (CLK 124); enabling the first functional unit ((102; elements 106-130), via 138-142) in response to a signal edge of the first clock (CLK 124); and operating the first functional unit (102). 
 	With respect to claim 8, Schreiber discloses the powering method according to claim 7, wherein the first functional unit (102; elements  106-130), comprises a first internal function circuit (128) and a second internal functional circuit (130) and the step of enabling the first functional unit “according to” (here it is believed the language should be “in response to a signal edge of the first clock” because there is no step of enabling the first functional unit according to the first clock) the first clock (CLK 124) comprises: enabling the first internal functional circuit (128) in response to the signal edge of the first clock (CLK 124); and enabling the second internal functional unit (130) after the first internal functional circuit is operated. (Here, the after comes because the second internal functional unit is downstream and is operated based on the output of the first functional unit as well as the clock).
	With respect to claim 9, Schreiber produces the powering method according to claim 7, wherein the electronic device comprises a second functional unit (102, elements 112-132), and the powering method further comprises generating a second clock (clock c); and operating the second functional unit (102, elements 112 and 132).
 	With respect to claim 10, Schreiber produces the powering method according to claim 9, wherein the electronic device is supplied with a supply voltage (VDD), and the first functional unit (102; elements  106-130) is supplied with the supply voltage (VDD) after the first functional unit (102; elements  106-130) is enabled according to the first power supply signal (LOW_V_DLY), wherein the second functional unit (102, elements 112-132) is supplied with the . 



Allowable Subject Matter
Claim 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	With respect to claim 1, the prior art of record fails to suggest or disclose a first operation interface configured to translate the first operation instruction into a first operation signal and triggered by a signal edge of the first clock to generate a first power supply signal; and a first functional unit being enabled according to the first power supply signal, and configured to operate according to the first operation signal.
 	Here, the closest prior art is Sheafor (US 20160109898) or Schreiber et al (US 9053257).  Both Shearfor  and Schreiber do not suggest or disclose the first clock generating a first power supply signal. 

 Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524.  The examiner can normally be reached on M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on M-Th (8:00am-4:00pm).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAREEM E ALMO/Examiner, Art Unit 2849   
/LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842